UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1483



CHERYL SCHWENDER,

                                              Plaintiff - Appellant,

          versus


ERIE INSURANCE COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-03-94-5)


Submitted: December 22, 2005               Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl Schwender, Appellant Pro Se. James Downey Lamp, Sheryl Ann
Rucker, LAMP, ODELL, BARTRAM, LEVY & TRAUTWEIN, PLLC, Huntington,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Cheryl Schwender appeals from the district court’s orders

denying her motion and renewed motion for a more definite response

and denying relief in her civil action in which she asserted that

her insurance company engaged in unfair insurance practices in

determining that she was at fault in an automobile accident.            We

have     reviewed   the    record   and   find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Schwender v. Erie Ins. Co., No. CA-03-94-5 (N.D.W. Va.

Apr. 1 & 5, 2005).        We deny Erie Insurance Company’s motion for

sanctions and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   AFFIRMED